Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Response to Arguments
Applicant's arguments filed 4/26/2021 regarding the previous 112(a) rejection of claim 1 have been fully considered but they are not persuasive.

Applicant argues Figure 7 shows the protruding appendage disengaged from the track for explanatory purposes.
Examiner respectfully disagrees.  Examiner did not identify clear evidence that the appendage(s) are ever engaged/retained within the hollow seat/track.  

Applicant argues explicit support from the specification with reference to Figures 11-12 and pages 40-41 of the specification.
Examiner respectfully disagrees.  While Examiner considers the Figure 12 embodiment supports the appendage(s) entering the hollow seat/track, there does not appear to be any description that they are “retained” there when lowered.  Additionally, Examiner notes that the abutment with the top wall in Figure 12 does not mean that abutment with the top wall occurs in the Figure 11 embodiment.  Figure 12 uses optical or magnetic transducers, but not the mechanical transducers of Figure 11.   


Applicant argues using explanatory figures.
Examiner respectfully disagrees.  The features of the explanatory figures, while understood by the Examiner, were not presented (either explicitly or inherently) in the originally-filed disclosure.  Applicant’s Figure 11 does not show the presence sensors 61 & 65 being located at the top of the track/channel, but appear to be placed at the bottom.  Figure 7 also shows the flanged portion of the appendage 62a being located below the track/channel and the flange being sized smaller than the opening.  Applicant appears to be combining features of the embodiments of Figures 11 & 12.  In Figure 12, while the appendage(s) are able to be inserted into the track/channel and may be able to abut the top wall, that does not represent how the appendage(s) interact with the presence sensors 61 & 65 of Figure 11.  

Affidavit/Declaration
The declaration/affidavit filed 4/26/2021 is insufficient to overcome the rejection of claim 1 based upon 112(a) as set forth in the last Office action because:  Regarding Applicant’s point #7 in the affidavit, Examiner still considers Applicant’s Figure 7 depicts the flanged portion of upwards-protruding appendage 62a being smaller than the opening of the track/channel, and the lowered position shows it is not “trapped” by the track to conclude any type of limit stop.  Regarding Applicant’s point #8(a), Examiner notes that Figures 11 & 12 differ in how the appendages interact with the sensor.  In Figure 11, the appendage(s) abut the sensor(s) (e.g. mechanical switches/transducers), while in Figure 12, they pass through an emitted light and abut the top wall (e.g. the optical/magnetic sensors/transducers are doing the sensing, not the top wall which is being abutted).  Regarding point #8(b), Examiner considers there is evidence the appendage(s) can swing into the “T”-shaped portion for Figure 12, but not for Figure 11.  Figure 11 appears to suggest placing the sensor(s) assembly board (electronic control unit 63) at the bottom of the track/channel where it is flanged.  Regarding Applicant’s point #8(c), while there may be benefits to doing this arrangement, Examiner cannot conclude that this feature was present in the originally-filed disclosure.  




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first/second electronic control unit” in claims 4-7, 10-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “first/second electronic control unit” in claims 4-7, 10-13under 112(f) interpretation to correspond with the following structure: a detector/sensor (see Applicant’s Figures 11-12, electronic control units 59 & 63, presence sensors 61 & 65.  Specification, page 30, lines 21-24, page 32, lines 10-14).

Examiner has interpreted “user warning means” in claim 10 under 112(f) interpretation to correspond with the following structure: a warning device such as a light, display, buzzer, etc. (see Applicant’s Figure 3, warning light 86.  specification, page 38, lines 20-28).

Examiner has interpreted “central control unit” in claim 10 under 112(f) interpretation to correspond with the following structure: an electronic controller, as best understood from Applicant’s description and is conventional in the washing arts (see Applicant’s specification, page 38, lines 2-27).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites on lines 52-67 limitations pertaining to a “limit stop” located on the top wall of the brine reservoir, particularly that 1) the first protruding appendage engages with the limit stop due to negative buoyance, and 2) the first protruding appendage disengages with the limit stop due to positive buoyancy.  Examiner has reviewed Applicant’s disclosure (see Figures 7, 11-12, floating bodies 58 & 62, protruding appendages 58a & 62a, electronic control units 59 & 63, presence sensors 61 & 65, upwards-extending protrusion 101), and Examiner did not identify support for these limitations in the disclosure.  Applicant has described the “limit stop” as corresponding with the “hollow seat” as described in the specification, which is the housing for the electronic control units 59 & 63.  Examiner did not identify that this hollow seat acts as a rest/stop and preventing the appendage from further lowering.  Figure 7 shows the appendage 62a clearly below the bottom of this hollow seat in the lowered position.  In the Figure 11 embodiment, the top of the appendages 58a & 62a are described as abutting the mechanical transducers 61 & 65 when they are raised, and there does not appear to be description regarding the top of the appendages being “trapped” within the hollow/cavity of the hollow seat which would limit the extent they are lowered.  While the hollow seat functions to support/hold the sensor(s) and associated circuit boards, there does not appear to be sufficient evidence that it is also functioning as some sort of guide channel/track for the appendages.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the limit stop preventing the first floating body from contacting the brine reservoir” on lines 61-62.  But claim 1 also recites “a limit stop on the top wall of the brine reservoir” on line 55 (e.g. isn’t the limit stop/hollow seat actually part of the brine reservoir’s top wall?) (see MPEP 2173.03, "Correspondence Between Specification and Claims").  If Applicant considers these distinct, Examiner requests clarification.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714